     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 1 of 16 Page ID #:147




 1    TROUTMAN SANDERS LLP
      Chad R. Fuller, Bar No. 190830
 2    chad.fuller@troutman.com
      Patrick J. Kane, Bar No. 273103
 3    patrick.kane@troutman.com
      11682 El Camino Real, Suite 400
 4    San Diego, California 92130-2092
      Telephone: 858-509-6000
 5    Facsimile: 858-509-6040
 6    Attorneys for Defendant,
 7    SANTANDER CONSUMER USA INC.

 8
                               UNITED STATES DISTRICT COURT
 9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      BILLY CHARLES LOVELY JR.,               )       Case No.: 2:20-cv-00507
11                                            )
                                              )       STIPULATED PROTECTIVE
12            Plaintiff,                      )
                                              )       ORDER
13                                            )
              v.                              )
14                                            )
   SANTANDER CONSUMER USA                     )
15                                            )
   INC., an Illinois Corporation,             )
16 PARAMOUNT RECOVERY                         )
   SERVICE, a California Corporation,         )
17                                            )
   and DOES 1 through 10, inclusive,          )
18                                            )
              Defendants.                     )
19                                            )
20

21    1.       A. PURPOSES AND LIMITATIONS.
22            Discovery in this action is likely to involve production of confidential,
23    proprietary, or private information for which special protection from public
24    disclosure and from use for any purpose other than prosecuting this litigation may
25    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26    enter the following Stipulated Protective Order. The parties acknowledge that this
27    Order does not confer blanket protections on all disclosures or responses to
28    discovery and that the protection it affords from public disclosure and use extends
      Stipulated Protective Order                 1                  Case No. 2:20-cv-00507
      42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 2 of 16 Page ID #:148




 1    only to the limited information or items that are entitled to confidential treatment
 2    under the applicable legal principles.
 3            B. GOOD CAUSE STATEMENT.
 4            This action is likely to involve the disclosure of personal (including but not
 5    limited to social security numbers, credit reports and related scores, employment
 6    history, etc.), confidential, trade secret, proprietary, technical, business and/or
 7    financial information, for which special protection from public disclosure and from
 8    use for any purpose other than prosecution of this action is warranted. Such
 9    confidential and proprietary materials and information consist of, among other
10    things, confidential business or financial information, personal financial
11    information as described above, information regarding confidential business
12    practices, commercial information (including information implicating privacy
13    rights of third parties), information otherwise generally unavailable to the public,
14    or which may be privileged or otherwise protected from disclosure under state or
15    federal statutes, court rules, case decisions, or common law. SC contends that
16    disclosure of this information will likely result in harm to: (1) the consumer whose
17    confidential financial information would be disclosed without a protective order and
18    could be wrongly used by third parties with access to said information; and (2) SC,
19    because its confidential business practices would become known to the greater
20    public if said information is not subject to a protective order.
21            Accordingly, to expedite the flow of information, to facilitate the prompt
22    resolution of disputes over confidentiality of discovery materials, to adequately
23    protect information the parties are entitled to keep confidential, to ensure that the
24    parties are permitted reasonable necessary uses of such material in preparation for
25    and in the conduct of trial, to address their handling at the end of the litigation, and
26    serve the ends of justice, a protective order for such information is justified in this
27    matter. It is the intent of the parties that information will not be designated as
28    confidential for tactical reasons and that nothing be so designated without a good
      Stipulated Protective Order                2                       Case No. 2:20-cv-00507
      42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 3 of 16 Page ID #:149




 1    faith belief that it has been maintained in a confidential, non-public manner, and
 2    there is good cause why it should not be part of the public record of this case.
 3    2.       ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 4    The parties further acknowledge, as set forth in Section 14.3, below, that this
 5    Stipulated Protective Order does not entitle them to file Protected Material under
 6    seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 7    standards that will be applied when a party seeks permission from the court to file
 8    material under seal. Additionally, this Stipulated Protective Order does not purport
 9    to allow the filing of Protected Material under seal without fur-ther order of Judge
10    Fischer, the filing under seal of pleadings or documents filed in connection with a
11    dispositive motion (including a class certification motion) or trial before Judge
12    Fischer.
13    There is a strong presumption that the public has a right of access to judicial
14    proceedings and records in civil cases. In connection with non-dispositive motions,
15    good cause must be shown to support a filing under seal. See Kamakana v. City and
16    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
17    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
18    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
19    require good cause showing), and a specific showing of good cause or compelling
20    reasons with proper evidentiary support and legal justification, must be made with
21    respect to Protected Material that a party seeks to file under seal. The parties’ mere
22    designation of Disclosure or Discovery Material as CONFIDENTIAL does not –
23    without the submission of competent evidence by declaration, establishing that the
24    material sought to be filed under seal qualifies as confidential, privileged, or
25    otherwise protectable – constitute good cause. Further, if a party re-quests sealing
26    related to a dispositive motion or trial, then compelling reasons, not only good
27    cause, for the sealing must be shown, and the relief sought shall be narrowly tailored
28    to serve the specific interest to be protected. See Pintos v. Pacific Creditors Ass’n.,
      Stipulated Protective Order                3                    Case No. 2:20-cv-00507
      42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 4 of 16 Page ID #:150




 1    605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type of information,
 2    document, or thing sought to be filed or introduced under seal, the party seeking
 3    protection must articulate compelling reasons, supported by specific facts and legal
 4    justification, for the requested sealing order. Again, competent evidence supporting
 5    the application to file documents under seal must be provided by declaration.
 6            Any document that is not confidential, privileged, or otherwise protectable in
 7    its entirety will not be filed under seal if the confidential portions can be redacted.
 8    If documents can be redacted, then a redacted version for public viewing, omitting
 9    only the confidential, privileged, or otherwise protectable portions of the document,
10    shall be filed. Any application that seeks to file documents under seal in their
11    entirety should include an explanation of why redaction is not feasible.
12    3.      DEFINITIONS.
13            3.1   Action: The instant pending federal litigation captioned as Lovely v.
14    Santander Consumer USA Inc., et. al., Case No. 2:20-cv-00507.
15            3.2   Challenging Party: A Party or Non-Party that challenges the
16    designation of information or items under this Order.
17            3.3   “CONFIDENTIAL” Information or Items: Information (regardless of
18    how it is generated, stored or maintained) or tangible things that qualify for
19    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20    the Good Cause Statement.
21            3.4   Counsel: Outside Counsel of Record and House Counsel (as well as
22    their support staff).
23            3.5   Designating Party: A Party or Non-Party that designates information
24    or items that it produces in disclosures or in responses to discovery as
25    “CONFIDENTIAL.”
26            3.6   Disclosure or Discovery Material: All items or information, regardless
27    of the medium or manner in which it is generated, stored, or maintained (including,
28
      Stipulated Protective Order                4                    Case No. 2:20-cv-00507
      42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 5 of 16 Page ID #:151




 1    among other things, testimony, transcripts, and tangible things), that are produced
 2    or generated in disclosures or responses to discovery in this matter.
 3            3.7   Expert: A person with specialized knowledge or experience in a matter
 4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 5    an expert witness or as a consultant in this Action.
 6            3.8   House Counsel: Attorneys who are employees of a party to this Action.
 7    House Counsel does not include Outside Counsel of Record or any other outside
 8    counsel.
 9            3.9   Non-Party: Any natural person, partnership, corporation, association,
10    or other legal entity not named as a Party to this action.
11            3.10 Outside Counsel of Record: Attorneys who are not employees of a
12    party to this Action but are retained to represent or advise a party to this Action and
13    have appeared in this Action on behalf of that party or are affiliated with a law firm
14    which has appeared on behalf of that party, and includes support staff.
15            3.11 Party: Any party to this Action, including all of its officers, directors,
16    employees, consultants, retained experts, and Outside Counsel of Record (and their
17    support staffs).
18            3.12 Producing Party: A Party or Non-Party that produces Disclosure or
19    Discovery Material in this Action.
20            3.13 Professional Vendors: Persons or entities that provide litigation
21    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22    demonstrations, and organizing, storing, or retrieving data in any form or medium)
23    and their employees and subcontractors.
24            3.14 Protected Material: Any Disclosure or Discovery Material that is
25    designated as “CONFIDENTIAL.”
26            3.15 Receiving Party: A Party that receives Disclosure or Discovery
27    Material from a Producing Party.
28
      Stipulated Protective Order                 5                   Case No. 2:20-cv-00507
      42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 6 of 16 Page ID #:152




 1    4.      SCOPE.
 2            The protections conferred by this Stipulation and Order cover not only
 3    Protected Material (as defined above), but also (1) any information copied or
 4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5    compilations of Protected Material; and (3) any testimony, conversations, or
 6    presentations by Parties or their Counsel that might reveal Protected Material.
 7            Any use of Protected Material at trial shall be governed by the orders of the
 8    trial judge. This Order does not govern the use of Protected Material at trial.
 9    5.      DURATION.
10            Even after final disposition of this litigation, the confidentiality obligations
11    imposed by this Order shall remain in effect until a Designating Party agrees
12    otherwise in writing or a court order otherwise directs. Final disposition shall be
13    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
14    with or without prejudice; and (2) final judgment herein after the completion and
15    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
16    including the time limits for filing any motions or applications for extension of time
17    pursuant to applicable law.
18    6.      DESIGNATING PROTECTED MATERIAL.
19            6.1   Exercise of Restraint and Care in Designating Material for Protection.
20    Each Party or Non-Party that designates information or items for protection under
21    this Order must take care to limit any such designation to specific material that
22    qualifies under the appropriate standards. The Designating Party must designate for
23    protection only those parts of material, documents, items, or oral or written
24    communications that qualify so that other portions of the material, documents,
25    items, or communications for which protection is not warranted are not swept
26    unjustifiably within the ambit of this Order.
27            Mass, indiscriminate, or routinized designations are prohibited. Designations
28    that are shown to be clearly unjustified or that have been made for an improper
      Stipulated Protective Order                 6                    Case No. 2:20-cv-00507
      42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 7 of 16 Page ID #:153




 1    purpose (e.g., to unnecessarily encumber the case development process or to impose
 2    unnecessary expenses and burdens on other parties) may expose the Designating
 3    Party to sanctions.
 4            If it comes to a Designating Party’s attention that information or items that it
 5    designated for protection do not qualify for protection, that Designating Party must
 6    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 7            6.2   Manner and Timing of Designations. Except as otherwise provided in
 8    this Order (see, e.g., second paragraph of section 7.2(a) below), or as otherwise
 9    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10    under this Order must be clearly so designated before the material is disclosed or
11    produced.
12            Designation in conformity with this Order requires:
13            (a) for information in documentary form (e.g., paper or electronic documents,
14    but excluding transcripts of depositions or other pretrial or trial proceedings), that
15    the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
16    (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
17    material. If only a portion or portions of the material on a page qualifies for
18    protection, the Producing Party also must clearly identify the protected portion(s)
19    (e.g., by making appropriate markings in the margins).
20            A Party or Non-Party that makes original documents available for inspection
21    need not designate them for protection until after the inspecting Party has indicated
22    which documents it would like copied and produced. During the inspection and
23    before the designation, all of the material made available for inspection shall be
24    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
25    documents it wants copied and produced, the Producing Party must determine
26    which documents, or portions thereof, qualify for protection under this Order. Then,
27    before producing the specified documents, the Producing Party must affix the
28    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
      Stipulated Protective Order                 7                    Case No. 2:20-cv-00507
      42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 8 of 16 Page ID #:154




 1    portion or portions of the material on a page qualifies for protection, the Producing
 2    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 3    markings in the margins).
 4            (b) for testimony given in depositions that the Designating Party identify the
 5    Disclosure or Discovery Material on the record, before the close of the deposition
 6    all protected testimony.
 7            (c) for information produced in some form other than documentary and for
 8    any other tangible items, that the Producing Party affix in a prominent place on the
 9    exterior of the container or containers in which the information is stored the legend
10    “CONFIDENTIAL.” If only a portion or portions of the information warrants
11    protection, the Producing Party, to the extent practicable, shall identify the protected
12    portion(s).
13            6.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
14            failure to designate qualified information or items does not, standing alone,
15    waive the Designating Party’s right to secure protection under this Order for such
16    material. Upon timely correction of a designation, the Receiving Party must make
17    reasonable efforts to assure that the material is treated in accordance with the
18    provisions of this Order.
19    7.      CHALLENGING CONFIDENTIALITY DESIGNATIONS.
20            7.1   Timing of Challenges. Any Party or Non-Party may challenge a
21    designation of confidentiality at any time that is consistent with the Court’s
22    Scheduling Order.
23            7.2   Meet and Confer. The Challenging Party shall initiate the dispute
24    resolution process under Local Rule 37-1 et seq.
25            7.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
26    joint stipulation pursuant to Local Rule 37-2.
27            7.4   The burden of persuasion in any such challenge proceeding shall be on
28    the Designating Party. Frivolous challenges, and those made for an improper
      Stipulated Protective Order                8                    Case No. 2:20-cv-00507
      42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 9 of 16 Page ID #:155




 1    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 2    parties) may expose the Challenging Party to sanctions. Unless the Designating
 3    Party has waived or withdrawn the confidentiality designation, all parties shall
 4    continue to afford the material in question the level of protection to which it is
 5    entitled under the Producing Party’s designation until the Court rules on the
 6    challenge.
 7    8.      ACCESS TO AND USE OF PROTECTED MATERIAL.
 8            8.1   Basic Principles. A Receiving Party may use Protected Material that is
 9    disclosed or produced by another Party or by a Non-Party in connection with this
10    Action only for prosecuting, defending, or attempting to settle this Action. Such
11    Protected Material may be disclosed only to the categories of persons and under the
12    conditions described in this Order. When the Action has been terminated, a
13    Receiving Party must comply with the provisions of section 14 below (FINAL
14    DISPOSITION).
15            Protected Material must be stored and maintained by a Receiving Party at a
16    location and in a secure manner that ensures that access is limited to the persons
17    authorized under this Order.
18            8.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
19    otherwise ordered by the court or permitted in writing by the Designating Party, a
20    Receiving     Party     may   disclose   any   information   or   item   designated
21    “CONFIDENTIAL” only to:
22            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
23    as employees of said Outside Counsel of Record to whom it is reasonably necessary
24    to disclose the information for this Action;
25            (b) the officers, directors, and employees (including House Counsel) of the
26    Receiving Party to whom disclosure is reasonably necessary for this Action;
27

28
      Stipulated Protective Order               9                   Case No. 2:20-cv-00507
      42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 10 of 16 Page ID #:156




 1             (c) Experts (as defined in this Order) of the Receiving Party to whom
 2     disclosure is reasonably necessary for this Action and who have signed the
 3     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4             (d) the court and its personnel;
 5             (e) court reporters and their staff;
 6             (f) professional jury or trial consultants, mock jurors, and Professional
 7     Vendors to whom disclosure is reasonably necessary for this Action and who have
 8     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9             (g) the author or recipient of a document containing the information or a
10     custodian or other person who otherwise possessed or knew the information;
11             (h) during their depositions, witnesses, and attorneys for witnesses, in the
12     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13     requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
14     will not be permitted to keep any confidential information unless they sign the
15     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
16     agreed by the Designating Party or ordered by the court. Pages of transcribed
17     deposition testimony or exhibits to depositions that reveal Protected Material may
18     be separately bound by the court reporter and may not be disclosed to anyone except
19     as permitted under this Stipulated Protective Order; and
20             (i) any mediator or settlement officer, and their supporting personnel,
21     mutually agreed upon by any of the parties engaged in settlement discussions.
22     9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23             IN OTHER LITIGATION.
24             If a Party is served with a subpoena or a court order issued in other litigation
25     that compels disclosure of any information or items designated in this Action as
26     “CONFIDENTIAL,” that Party must:
27             (a) promptly notify in writing the Designating Party. Such notification shall
28     include a copy of the subpoena or court order;
       Stipulated Protective Order                    10                Case No. 2:20-cv-00507
       42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 11 of 16 Page ID #:157




 1             (b) promptly notify in writing the party who caused the subpoena or order to
 2     issue in the other litigation that some or all of the material covered by the subpoena
 3     or order is subject to this Protective Order. Such notification shall include a copy of
 4     this Stipulated Protective Order; and
 5             (c) cooperate with respect to all reasonable procedures sought to be pursued
 6     by the Designating Party whose Protected Material may be affected.
 7             If the Designating Party timely seeks a protective order, the Party served with
 8     the subpoena or court order shall not produce any information designated in this
 9     action as “CONFIDENTIAL” before a determination by the court from which the
10     subpoena or order issued, unless the Party has obtained the Designating Party’s
11     permission. The Designating Party shall bear the burden and expense of seeking
12     protection in that court of its confidential material and nothing in these provisions
13     should be construed as authorizing or encouraging a Receiving Party in this Action
14     to disobey a lawful directive from another court.
15     10.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16             PRODUCED IN THIS LITIGATION.
17             (a) The terms of this Order are applicable to information produced by a Non-
18     Party in this Action and designated as “CONFIDENTIAL.” Such information
19     produced by Non-Parties in connection with this litigation is protected by the
20     remedies and relief provided by this Order. Nothing in these provisions should be
21     construed as prohibiting a Non-Party from seeking additional protections.
22             (b) In the event that a Party is required, by a valid discovery request, to
23     produce a Non-Party’s confidential information in its possession, and the Party is
24     subject to an agreement with the Non-Party not to produce the Non-Party’s
25     confidential information, then the Party shall:
26                   (1) promptly notify in writing the Requesting Party and the Non-Party
27     that some or all of the information requested is subject to a confidentiality
28     agreement with a Non-Party;
       Stipulated Protective Order                11                   Case No. 2:20-cv-00507
       42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 12 of 16 Page ID #:158




 1                   (2) promptly provide the Non-Party with a copy of the Stipulated
 2     Protective Order in this Action, the relevant discovery request(s), and a reasonably
 3     specific description of the information requested; and
 4                   (3) make the information requested available for inspection by the
 5     Non-Party, if requested.
 6             (c) If the Non-Party fails to seek a protective order from this court within 14
 7     days of receiving the notice and accompanying information, the Receiving Party
 8     may produce the Non-Party’s confidential information responsive to the discovery
 9     request. If the Non-Party timely seeks a protective order, the Receiving Party shall
10     not produce any information in its possession or control that is subject to the
11     confidentiality agreement with the Non-Party before a determination by the court.
12     Absent a court order to the contrary, the Non-Party shall bear the burden and
13     expense of seeking protection in this court of its Protected Material.
14     11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
15             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16     Protected Material to any person or in any circumstance not authorized under this
17     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19     to retrieve all unauthorized copies of the Protected Material, (c) inform the person
20     or persons to whom unauthorized disclosures were made of all the terms of this
21     Order, and (d) request such person or persons to execute the “Acknowledgment and
22     Agreement to Be Bound” that is attached hereto as Exhibit A.
23     12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24             PROTECTED MATERIAL.
25             When a Producing Party gives notice to Receiving Parties that certain
26     inadvertently produced material is subject to a claim of privilege or other protection,
27     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
       Stipulated Protective Order                12                    Case No. 2:20-cv-00507
       42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 13 of 16 Page ID #:159




 1     may be established in an e-discovery order that provides for production without
 2     prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
 3     as the parties reach an agreement on the effect of disclosure of a communication or
 4     information covered by the attorney-client privilege or work product protection, the
 5     parties may incorporate their agreement in the stipulated protective order submitted
 6     to the court.
 7     13.     MISCELLANEOUS.
 8             13.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9     person to seek its modification by the Court in the future.
10             13.2 Right to Assert Other Objections. By stipulating to the entry of this
11     Protective Order no Party waives any right it otherwise would have to object to
12     disclosing or producing any information or item on any ground not addressed in this
13     Stipulated Protective Order. Similarly, no Party waives any right to object on any
14     ground to use in evidence of any of the material covered by this Protective Order.
15             13.3 Filing Protected Material. A Party that seeks to file under seal any
16     Protected Material must comply with Civil Local Rule 79-5. Protected Material may
17     only be filed under seal pursuant to a court order authorizing the sealing of the
18     specific Protected Material at issue. If a Party's request to file Protected Material
19     under seal is denied by the court, then the Receiving Party may file the information
20     in the public record unless otherwise instructed by the court.
21     14.     FINAL DISPOSITION.
22             After the final disposition of this Action, as defined in paragraph 6, within 60
23     days of a written request by the Designating Party, each Receiving Party must return
24     all Protected Material to the Producing Party or destroy such material. As used in
25     this subdivision, “all Protected Material” includes all copies, abstracts,
26     compilations, summaries, and any other format reproducing or capturing any of the
27     Protected Material. Whether the Protected Material is returned or destroyed, the
28     Receiving Party must submit a written certification to the Producing Party (and, if
       Stipulated Protective Order                13                    Case No. 2:20-cv-00507
       42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 14 of 16 Page ID #:160




 1     not the same person or entity, to the Designating Party) by the 60 day deadline that:
 2     (1) identifies (by category, where appropriate) all the Protected Material that was
 3     returned or destroyed; and (2) affirms that the Receiving Party has not retained any
 4     copies, abstracts, compilations, summaries or any other format reproducing or
 5     capturing any of the Protected Material. Notwithstanding this provision, Counsel
 6     are entitled to retain an archival copy of all pleadings, motion papers, trial,
 7     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 8     and trial exhibits, expert reports, attorney work product, and consultant and expert
 9     work product, even if such materials contain Protected Material. Any such archival
10     copies that contain or constitute Protected Material remain subject to this Protective
11     Order as set forth in Section 6 (DURATION).
12              15.   FINAL VIOLATION.Any violation of this Order may be punished by
13     any and all appropriate measures including, without limitation, contempt
14     proceedings and/or monetary sanctions.
15              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16     Dated: June 17, 2020                    TROUTMAN SANDERS LLP
17

18                                      By:    /s/ Patrick J. Kane, Esq.
                                               Patrick J. Kane
19
                                               Attorneys for Defendant,
20                                             SANTANDER CONSUMER USA INC.
21
       Dated: June 17, 2020                    LAW OFFICES OF BRANDON BLOCK
22                                             A PROFESSIONAL CORPORATION
23

24                                      By:    /s/ Brandon A. Block
                                               Brandon A. Block
25
                                               Attorneys for Plaintiff,
26                                             BILLY CHARLES LOVELY JR.
27

28
       Stipulated Protective Order               14                   Case No. 2:20-cv-00507
       42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 15 of 16 Page ID #:161



       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 1

 2
               June 17, 2020
       Dated: _________                   ________________________
 3                                        Honorable Steve Kim
                                          United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
       Stipulated Protective Order          15                 Case No. 2:20-cv-00507
       42524957v1
     Case 2:20-cv-00507-DSF-SK Document 31 Filed 06/17/20 Page 16 of 16 Page ID #:162




 1                                           EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3             I, _____________________________ [print or type full name], of
 4     _________________ [print or type full address], declare under penalty of perjury
 5     that I have read in its entirety and understand the Stipulated Protective Order that
 6     was issued by the United States District Court for the Central District of California
 7     on [date] in the case of Lovely v. Santander Consumer USA Inc., et al., Case No.
 8     2:20-cv-00507. I agree to comply with and to be bound by all the terms of this
 9     Stipulated Protective Order and I understand and acknowledge that failure to so
10     comply could expose me to sanctions and punishment in the nature of contempt. I
11     solemnly promise that I will not disclose in any manner any information or item
12     that is subject to this Stipulated Protective Order to any person or entity except in
13     strict compliance with the provisions of this Order.
14             I further agree to submit to the jurisdiction of the United States District Court
15     for the Central District of California for the purpose of enforcing the terms of this
16     Stipulated Protective Order, even if such enforcement proceedings occur after
17     termination of this action. I hereby appoint __________________________ [print
18     or type full name] of _______________________________________ [print or type
19     full address and telephone number] as my California agent or service of process in
20     connection with this action or any proceedings related to enforcement of this
21     Stipulated Protective Order.
22     Date: _________________________________
23

24     City and State where sworn and signed: _________________________________
25

26     Printed name: _______________________________
27

28     Signature: __________________________________
       Stipulated Protective Order                 16                    Case No. 2:20-cv-00507
       42524957v1
